Citation Nr: 0928393	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for sacroiliac injury with 
disk disease of L4, L5, and S1 with L5-S1 radiculopathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the Veteran's claim 
for an increased rating and raised his evaluation from 10 
percent to 20 percent.  The Veteran appeals that evaluation.


FINDING OF FACT

Sacroiliac injury with disk disease of L4, L5, and S1 with 
L5-S1 radiculopathy was not manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
sacroiliac injury with disk disease of L4, L5, and S1 with 
L5-S1 radiculopathy have not been met.                  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, the RO provided VCAA notice in April 2004 and 
June 2005 letters.  The Veteran was notified of what evidence 
was required to substantiate his claims for an increased 
lumbar spine evaluation.  The letter informed him of what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance VA could provide the Veteran 
in obtaining evidence from other agencies.  Finally, the 
letter notified the Veteran that he may submit any evidence 
that his service-connected disability increased in severity.  
This information was provided to the Veteran prior to the 
initial adjudication of his claim.  

The RO also provided an April 2008 letter notifying the 
Veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples for 
such evidence.  This letter also contained specific 
information regarding the measurements required to prevail in 
his claim, to include how disability evaluations and 
effective dates are assigned.  The claim was then 
readjudicated in July 2008, after notice was provided.  Where 
there is a timing defect in a case, to include where the 
appealed rating action precedes any VCAA notice, VA may cure 
the timing defect through compliance with proper remedial 
measures, such as the issuance of fully compliant VCAA 
notification followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. Cir. 
2006).  As the claims were readjudicated after proper notice 
was provided to the Veteran, the timing defect has been 
cured.

The Veteran was given ample opportunity to provide the 
necessary evidence to support his claim.  The Veteran had 
over five years to submit argument, evidence, and to request 
a hearing.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claims for increased rating for a low back disability.  
38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, and all private treatment records have 
been obtained.  The Veteran's application for Worker's 
Compensation has also been associated with the claims file.  
The Veteran was afforded VA examinations in June 2005, 
January 2008, and June 2008.  Hence, the case is ready for 
adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, private 
medical records, and VA medical records.  Although this Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran seeks a rating in excess of 20 percent for 
sacroiliac injury with disk disease of L4, L5, and S1 with 
L5-S1 radiculopathy.  Degenerative arthritis of the spine is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under 
this formula, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.

The record shows that the Veteran has also been diagnosed 
with intervertebral disk syndrome.  The RO combined his 
intervertebral disk syndrome rating with that of his 
degenerative arthritis, as both are rated under similar 
criteria.  See id.; 38 C.F.R. § 4.71, Diagnostic Code 5243; 
see generally 38 C.F.R. § 4.14.  The Board, therefore, will 
also consider the rating criteria under Diagnostic Code 5243.  
Intervertebral disk syndrome should be evaluated either under 
the General Rating Formula for Diseases of and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  Under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  An incapacitating episode is 
described as a "period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."              
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2008).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Note 2, General Rating Formula for 
Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate 
V (2008).

The Board notes that the Veteran is currently separately 
rated as 10 percent disabling for S-1 dermatome 
hypesthesia/numbness of the left foot associated with 
sacroiliac injury and weakness.  This evaluation is currently 
not on appeal.

The evidence of record shows that an April 2005 
electrodiagnositic study for the bilateral lower extremities 
showed normal results.  An MRI taken around that time was 
also unremarkable.  

The Veteran was afforded a VA examination in June 2005.  The 
Veteran had a sacroiliac injury.  He complained of pain in 
the lumbosacral area, with radiation of the pain to the left 
leg and numbness of the left leg.  He also complained of 
radiation of pain to the rectal area, as well as the left and 
right gluteal area, and the right rectal area.  No flare-ups 
or weakness were reported.  He walked without assistive 
devices.  He could walk normal distances.  The Veteran was 
not unsteady.  He could eat, groom, bathe, toilet, dress, 
engage in recreational activities, and drive.  Forward 
flexion of the thoracolumbar spine was zero to 60 degrees 
with pain.  Extension was zero to 20 degrees with pain.  Left 
and right lateral flexion was zero to 30 degrees without 
pain.  Left lateral rotation was zero to 25 degrees with 
pain, and right lateral rotation was zero to 20 degrees with 
pain.  There was no limitation of movement based on pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  There was painful motion and spasm without weakness and 
tenderness of the lumbosacral spine.  Muscle spasm of the L4-
L5 was found.  No postural abnormalities were found.  
Neurological examinations were normal.  Intervertebral disk 
syndrome of L4, L5, and S1 was found.  Neurological findings 
were within normal limits, and no incapacitating episodes 
occurred within the last year.

In May 2006, the Veteran reported pain in the left side of 
his lower back after doing heavy lifting at work.  The pain 
radiated to his buttocks, rectum, and outer aspect of his 
left leg.

At a March 2007 physician consult, the Veteran's range of 
motion for the thoracolumbar spine was flexion to 60 degrees, 
extension to five degrees, and lateral bending to 10 degrees.  
No muscle atrophy was found.  Sensory examination was normal.

At a January 2008 VA examination, the Veteran complained of 
lumbosacral pain with radiation to the left leg and left foot 
with numbness.  He ambulated with a cane but was also able to 
walk without assistive devices.  The Veteran could perform 
his job in security at a nursing home.  Range of motion was 
painful.  Forward flexion was painful at 70 degrees, and 
extension was painful at 25 to 30 degrees.  Lateral flexion 
to the right and left was painful at 25 to 30 degrees.  
Rotation to the right and left was painful at 25 to 35 
degrees.  No additional limitations were found following 
repetitive use.  No flare-ups were reported.  There was 
painful motion and spasm without weakness, and tenderness in 
the L4, L5, and S1 at the midline.  A neurological 
examination showed normal results regarding pain, 
temperature, and touch.  The Veteran reported having three 
incapacitating episodes in the past 12 months, and he was 
hospitalized once during that time.  The physician noted that 
the Veteran could do his daily activities.  His gait was 
abnormal, with a limp on the left.  He could not kneel, bend, 
twist, pull or push, without back pain in the L5 area.  An x-
ray showed minimal degenerative changes.

In January 2008, the Veteran suffered an injury to his upper 
and lower back affecting his right and left side of his body, 
from the left side of his neck to his left side of his foot 
and rectal area, right side from the rectal area to the right 
leg and foot, and the front of his left and right shins.  In 
November 2008, the Veteran was terminated from his job.  The 
same month, the Veteran's chiropractor provided a note that 
he was totally disabled.  No explanation was provided.

In March 2008, the Veteran presented at the hospital with 
severe back pain.  He was discharged two hours later with 
instructions to take pain medication if the pain again became 
severe.

A June 2008 VA examination showed that the Veteran had no 
muscle atrophy.  The Veteran's gait was slightly waddling.  
The Veteran reported flare-ups depending on activities.  He 
stated that he often had to lift oxygen tanks at work, which 
appeared to worsen the pain.  The Veteran used a cane for 
ambulation.  A physical examination showed a flattened lumbar 
lordotic curve with limited trunk flexion.  Flexion was to 60 
degrees, and extension was to five degrees.  On repetitive 
movement, forward flexion was to 50 degrees and extension was 
unchanged.  The Veteran stated that he had daily muscle 
spasms.  Motor testing showed diffuse give-away weakness of 
both lower extremities.  Sensory was grossly intact in all 
extremities.  Deep tendon reflexes were 2+ in bilateral knee 
and ankle.  The Veteran was diagnosed with degenerative joint 
disease, intervertebral disc syndrome, lumbar radiculopathy 
(more on left than right), and lumbar facet syndrome.  An MRI 
taken in July 2008 showed discogenic disease and spondylosis 
at L3-4, L4-5, and L5-S1, and a central/right paracentral 
herniated nucleus pulposus compressing the ventral aspect of 
both the S1 nerve roots and compressing upon and displacing 
the right S1 nerve root posterolaterally.

An October 2008 neurology note stated that the Veteran had no 
objective sign of radiculopathy, although he complained of 
radiating pain.

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for his low back disability because his thoracolumbar 
spine was not productive of forward flexion of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  While the Veteran showed some reduction in range of 
motion, his forward flexion remained greater than 30 degrees, 
even with pain and after repetitive motion.  Therefore, a 
higher rating is not in order.

The Board has considered whether there is any other schedular 
basis for granting a higher evaluation but has found none.  
In particular, the Board notes that there is no evidence 
showing that the Veteran has experienced any incapacitating 
episodes requiring bed rest prescribed by a physician during 
this period.  In addition, the Veteran has not alleged that 
he has experienced incapacitating episodes necessitating bed 
rest having a total duration of at least four weeks during 
any 12-month period of this claim. The Board acknowledges 
that the Veteran reported suffering from three incapacitating 
episodes between January 2007 and January 2008.  While the 
record contains substantial medical evidence pertaining to 
the Veteran's spinal disability, there is no indication that 
he was assigned bed rest by a physician due to his spinal 
problems.  When he reported to the hospital in March 2008, he 
was released within two hours and given medication to take 
"if the pain bec[a]me too severe."  He was also instructed 
to use "comfort measures" to alleviate pain but was not 
assigned bed rest.  For these reasons, the Veteran is not 
entitled to a higher rating under Diagnostic Code 5243.

The Veteran argues that he is entitled to a higher disability 
rating based on his pain.  The Board disagrees.  While the 
Veteran did show pain on repetitive motion, his range of 
motion fell below the criteria for a 40 percent rating.  The 
current evaluation of 20 percent includes the Veteran's 
additional limitations of pain.  Furthermore, the general 
rating formula for spinal disabilities assigns disability 
ratings with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The 
rating criteria are controlling regardless whether these 
symptoms are present.  Therefore, the Veteran is 
appropriately rated at a 20 percent evaluation.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The Board acknowledges that the Veteran lost his job after a 
January 2008 back injury, which additionally exacerbated his 
current disability.  There is no indication, however, that he 
is unable to maintain any employment based on his service-
connected spine disability.  The Board expressly notes that 
the Veteran worked as a security guard in a nursing home 
where he performed daily lifting of heavy objects, and he 
repeatedly suffered strains and new injuries while on the 
job.  See May 2006 progress note (reporting heavy lifting at 
work); January 2007 follow up (exacerbation of low back pain 
from lifting heavy oxygen tanks at his job); January 2008 
accident report (injury from changing oxygen tanks on a 
wheelchair); June 2008 VA examination report (the Veteran 
stated that he has to lift oxygen tanks which appears to 
worsen the pain).  In November 2008, the Veteran's 
chiropractor provided a note that he was totally disabled.  
The note provides no basis or explanation for the opinion, 
and does not identify how the Veteran is totally disabled.  
Furthermore, there is also no indication from the record that 
the Veteran is unable to work a job that does not require 
heavy lifting, such as a sedentary job.  The VA examining 
physicians found that the Veteran was able to perform daily 
activities.  The Veteran's disabilities also have not 
resulted in required frequent periods of hospitalization. 
 The record shows that the Veteran reported to the hospital 
for back pain in March 2008, but he was released within hours 
and given medication for pain relief.  Further, the current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for referral for consideration 
of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for sacroiliac injury with 
disk disease of L4, L5, and S1 with L5-S1 radiculopathy, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


